April 8, Dear Fellow Stockholder: You are cordially invited to attend the annual stockholders’ meeting of Heartland Financial USA, Inc. to be held at the Grand River Center, 500 Bell Street, Dubuque, Iowa, on Wednesday, May 20, 2009, at 6:00 p.m. The accompanying notice of the annual meeting of stockholders and proxy statement discuss the business to be conducted at the meeting. A copy of our 2008 Annual Report to Stockholders is also enclosed. At the meeting, we will report on operations and the outlook for the year ahead. At the meeting, you will be asked to approve a number of matters we are proposing. Our compensation/nominating committee has nominated two persons to serve as Class I directors and the Board of Directors recommends that you vote your shares for each of the director nominees.Our audit/corporate governance committee has selected, and we recommend that you ratify the selection of KPMG LLP to continue as our independent registered public accounting firm for the year ending December 31, 2009.Our Board has approved, and is asking that you approve, an amendment to our Certificate of Incorporation that will increase our number of authorized shares of common stock by five million shares.Finally, we are asking for your approval, in a nonbinding vote, of the compensation to our executive officers as outlined in the attached proxy statement. In addition to the matters we are proposing, the attached proxy statement contains a shareholder proposal that your Board of Directors believes is not in the best interests of our stockholders.Your Board urges you to vote against this proposal. We encourage you to attend our annual meeting in person and enjoy fellowship with other stockholders at the reception following our meeting. Whether or not you plan to attend, however, please complete, sign and date the enclosed proxy and return it in the accompanying postage-paid return envelope as promptly as possible. This will ensure that your shares are represented at the meeting. I look forward with pleasure to seeing you and visiting with you at the meeting. Very best personal wishes, /s/ Lynn B. Fuller Lynn B. Fuller Chairman of the Board 1398 Central Avenue · Dubuque, Iowa 52001 · (563) 589-2100 We especially ask you to join the directors and other fellow stockholders for cocktails and hors d’oeuvres at a reception following the meeting.In order to comfortably accommodate all stockholders, we ask that you please return the enclosed reservation card. Doing so will allow us to have a nametag prepared for each attendee. This reception will be held at our corporate headquarters located in the main bank building of Dubuque Bank and Trust, 1398 Central Avenue, Dubuque, Iowa, beginning at approximately 7:00 p.m. You need not attend the annual meeting in order to attend the reception. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 20, 2009 TO THE STOCKHOLDERS: The annual meeting of stockholders of
